Citation Nr: 0915639	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right inguinal 
hernia/blood clot.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran has since moved to the jurisdiction 
of the VARO in North Little Rock, Arkansas.  

When the case was previously before the Board, in June 2008, 
service connection for lung cancer was denied.  The claims 
for service connection for a right inguinal hernia/blood clot 
and a left eye disability were remanded for further 
development.  As a result of that development, a Decision 
Review Officer at the RO granted service connection for a 
corneal scar of the left eye.  The Veteran has not disagreed 
with any aspect of that grant.  The RO considered the 
additional evidence developed for the right inguinal 
hernia/blood clot claim and continued the denial.  As the 
requested development has been completed, that issue has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran does not have any residuals from the right 
inguinal hernia claimed or the blood clot (thrombosis) found 
in service.  

2.  The Veteran's recently manifested hydrocele is not 
etiologically related to the thrombosis noted in service.  


CONCLUSION OF LAW

A disorder in the scrotum, including a right hydrocele, right 
inguinal hernia, or blood clot (thrombosis), was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

In a letter dated in November 2005, the RO provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of the claim in 
January 2006.  The Board also notes that in the March 2006 an 
additional notice letter was provided regarding potential 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Therefore, the Board may decide the 
appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records have been obtained.  His 
available post-service treatment records have also been 
obtained.  He has had a VA examination and a medical opinion 
has been obtained.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Discussion

The service treatment records show the Veteran sought 
treatment in January 1963.  He thought he might have a 
hernia.  During the past 3 days, he had noticed a mass in his 
right scrotum, which had become progressively larger in size 
and extremely painful and tender.  Initial examination 
disclosed, above the right testicle, a separate mass 
approximately 3 centimeters in size, which was rather firm 
and quite tender.  It was not reducible and did not 
transilluminate.  An inguinal hernia was the initial 
diagnosis and the Veteran was referred to a surgeon.  

The Veteran was hospitalized that day and examined by a 
surgeon.  It was determined that he had a thrombosis in the 
pampiniform plexus.  He was discharged from the hospital 5 
days later.  The report shows there was no treatment or 
medication.  The final diagnosis was thrombosis of the right 
pampiniform plexus.  

A thrombosis is the formation or development, or presence of 
a thrombus.  Dorland's Illustrated Medical Dictionary, 1707 
(28th ed., 1994).  A pampiniform plexus, in a male, is a 
plexus of veins from the testicle and the epididymis, 
constituting part of the spermatic cord.  Dorland's, 1310.

The Veteran continued in service without any further symptoms 
in the scrotum being reported.  On examination for separation 
from service, in June 1964, there was no report of residuals.  
His abdomen and viscera and genitourinary systems were 
normal.  

The record includes VA clinical notes.  A note dated in 
October 2005 shows the Veteran complained of having scrotal 
pain for 8 months.  He reported a history of hydrocele in 
service.  A VA clinical note, dated in April 2006, noted a 
hydrocele on the left side.  

A private physician submitted a report dated in August 2006.  
The Veteran complained of a hydrocele on the right, which had 
been present for several years.  There was no history of 
trauma prior to the hydrocele.  The Veteran reported that 
there was pain and tenderness and the hydrocele was 
increasing in size.  The Veteran also complained of 
dribbling, flank pain, leaking after voiding, nocturia, 
testes/scrotal swelling, urgency, urinary frequency, urinary 
hesitancy, urinary incontinence, and urine retention.  
Examination showed there was no erythema or edema of the 
scrotal skin.  There was no evidence of scrotal cysts or 
rash.  No inguinal hernia was noted.  The left testicle as 
normal to palpation.  No masses or tenderness were noted.  
Size was normal.  There was a mass on the right that was non-
tender, slightly enlarged, and trans-illuminated.  The mass 
appeared to be separate from the testicle and was consistent 
with a hydrocele.  The epididymes and vas deferens were 
normal to palpation.  No masses or tenderness was noted.  The 
prostate was 10-20 grams, symmetric and non-tender.  The 
seminal vesicles were not palpable.  The current impression 
was prostate hypertrophy with obstruction.  The physician did 
not express an opinion as to the cause of the hydrocele or 
its relation to the Veteran's active service.  

On general VA medical examination, in August 2008, the claims 
folder was reviewed.  It was noted that the Veteran had been 
diagnosed with adenocarcinoma of the prostate and he was 
treated with cryosurgery in January of that year.  In August 
2007, he underwent bilateral anal herniorrhaphies and repair 
of a right sided hydrocele.  He said he had done extremely 
well and had no recurrences.  Activities included walking and 
bowling.  Examination showed both testes were descended and 
equal in size.  There was a longitudinal incision on the 
right hemiscrotum that was barely detectable and was well 
healed.  There was an 11 centimeter incision just above and 
paralleling the right groin crease and a similar incision on 
the left.  Both incisions were quite well healed.  There was 
no evidence of a recurrent hernia.  The incisions were 
structurally solid.  The diagnoses were status post-operative 
cryosurgery for adenocarcinoma of the prostate; and status 
post-operative bilateral anal herniorrhaphies and repair of a 
right hydrocele.  The examiner expressed the opinion that 
there was no relationship to the Veteran's hydrocele and the 
blood clot he experienced in service.  

Conclusion

The service treatment records are against the claim.  They 
show that the Veteran had a mass in his scrotum during 
service.  He was hospitalized and observed, without 
treatment.  The condition resolved and he was released from 
the hospital.  Also, there were no further complaints, 
findings, or diagnoses in service.  On examination for 
separation from service, there was no evidence of a 
continuing problem and the pertinent findings were normal.  

Following service, many years passed without any medically 
documented continuity of symptoms.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The recent clinical records show that the mass first 
documented in 2005 was different from that in service.  For 
one thing, it transilluminated, whereas the mass in service 
did not.  More importantly, the medical professionals who 
examined the Veteran provided different diagnoses.  The mass 
in service was diagnosed as a thrombosis while the recent 
mass was diagnosed as a hydrocele.  

While the Veteran as a lay witness may feel that the masses 
are related because of their proximity, the relationship 
between the mass noted in service and the different mass that 
the Veteran recently had is a medical question requiring the 
opinion of a trained medical profession.  See 38 C.F.R. 
§ 3.159 (2008).  In this case, no medical professional has 
linked the recent hydrocele to the thrombosis in service.  In 
fact, as part of its duty to assist the Veteran, VA obtained 
a medical opinion.  That opinion was against there being any 
connection between the recent hydrocele and the thrombosis in 
service.  Thus, the medical evidence in this case forms a 
preponderance of evidence that outweighs the Veteran's 
speculation as a lay witness by a substantial margin.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a right inguinal hernia/blood clot is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


